Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Appeal and error, § 1248*—when counsel may not complain of conduct of court in administering rebuke. Where, in the argument of a personal injury case, the defendant’s attorney persisted in bringing before the jury material matter which was not strictly, part of the evidence, and which the court ruled out, and,then, upon counsel persisting, was rebuked by the court, held, that as the action of the court was invoked by the improper fconduct of counsel, the defendant could not be heard to complain on appeal. 3. Damages, § 114*—when verdict for injuries to woman is not excessive. A verdict for $2,000 held, not excessive, where a woman nine weeks pregnant, who was thrown while alighting from a street car, received injuries to her leg, stayed in bed about ten days, then suffered a miscarriage, was in bed three weeks thereafter, was for some time attended every day by her physician, also suffered considerable pain, was apparently in good health before the accident, was sick during the succeeding summer and has suffered pain in her side since then.